DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Figure 1, reference number 120 should be deleted.

The Applicant deleted all the other cited reference numbers, indicated in the Quayle Action mailed 11/22/2021, that fail to appear in the Specification, but inadvertently missed reference number 120.
In order to avoid abandonment of the application, applicant must make the above drawing changes.

Drawings

The amendments to Figures 1-4B and 6-18 have been accepted.
Thus, the Drawing objections have been overcome.

Claims

The amendments to claims 4, 7 and 12 have been accepted.
Thus, the claim objections have been overcome.


Allowable Subject Matter

Claims 4, 7 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the Quayle Action, mailed 11/22/2021, claims 4, 7 and 12 were indicated as allowable, as long as all formal matters were complied with.
In light of the Applicant’s amendments to the Drawings and claims, and the Examiner’s Amendment outlined above, all formal matters have been addressed.
As previously recited:
The British publication to Wisdom (GB 2218527), and that which is well known in the art, teach all the limitations of previously presented claims 1-3, while Wisdom, and the US patent to Schoenberg et al. (4,457,203), teach all the limitations of previously presented claims 5, 6, 10 and 11, as described in the Written Opinion for international application PCT/US2019/055018.
However, with regards to claim 4, even though Wisdom teaches a method applied to an instrument having a vibrating string (1) (Fig 1, abstract), Wisdom fails to teach or suggest wherein the decay time is adjusted so that bowed string instruments can have strong harmonic components at integer multiples of the fundamental 
Schoenberg is also related to a method to detect a fundamental frequency of an input signal (abstract, "…sound signal automatic detector …fundamental frequency … ") and discloses a similar detection system with dual peak detectors (21, 23) respectively for positive and negative parts of the input signal (Fig 2, col 6, In 57-col 7, In 7, " …positive peak detector 21 ... negative peak detector 23 … ") and suggests applying the method to musical instruments (Fig 2, col 2, In 61-col 3, In 8). Schoenberg fails however to teach or suggest wherein a decay time is adjusted so that bowed string instruments can have strong harmonic components at integer multiples of the fundamental frequency and therefore require a longer peak detector decay time to avoid locking to those higher harmonics and audio sources with lower harmonic content can make use of shorter peak detector decay times without suffering tracking errors.
Other references of note are:
The international publication to Hi-Med (WO 90/13890), which is also related to positive and negative peak detectors (14, 18) and suggests that the negative peak detector (18) is driven by an inverter (16) that produces an inverted version of a signal input to the positive detector (14), but fails to teach or suggest wherein a decay time is adjusted so that bowed string instruments can have strong harmonic components at integer multiples of the fundamental frequency and therefore require a longer peak detector decay time to avoid locking to those higher harmonics and audio sources with 
The US paten to Gibson (4,688,464) is also related to a method for determining a fundamental frequency of an input signal from a musical instrument based on a peak detector (Fig 1, 2A, 28, abstract, "A pitch detector that automatically recognizes the pitch of musical tones ... samples the signals from a musical instrument or voice at regular intervals ... determine the fundamental period of the note, while rejecting the harmonic components ... analyzes the waveform looking for peaks that are approximately equal in magnitude separated by opposite polarity peaks … "), but fails to teach or suggest wherein a decay time is adjusted so that bowed string instruments can have strong harmonic components at integer multiples of the fundamental frequency and therefore require a longer peak detector decay time to avoid locking to those higher harmonics and audio sources with lower harmonic content can make use of shorter peak detector decay times without suffering tracking errors.
Therefore the prior art of record does not teach or fairly suggest the subject matter claimed. Specifically, none of the prior art, alone or in combination, teaches or fairly suggests the method of previously presented claims 1-3, wherein the decay time is adjusted so that bowed string instruments can have strong harmonic components at integer multiples of the fundamental frequency and therefore require a longer peak detector decay time to avoid locking to those higher harmonics and audio sources with lower harmonic content can make use of shorter peak detector decay times without suffering tracking errors. 
As for claim 7, Wisdom in view of Schoenberg disclose the subject matter of previously presented claims 5 and 6, wherein each peak detector comprises at least one capacitor (35-1, 35-2, 35-3), a switch (34) for the capacitors, three op-amps (U1, U2, U3), and two comparators (U4, US) (Fig 4, col 8, In 10-col 9, In 9).
Wisdom in view of Schoenberg fail however, to teach or suggest six switches for each capacitor and another switched capacitor network containing a different capacitor and four switches, a comparator, and a digital phase generator circuit.
Hi-Med is also related to positive and negative peak detectors (14, 18) and suggests that the negative peak detector (18) is driven by an inverter (16) that produces an inverted version of a signal input to the positive detector (14), but fails to teach or suggest wherein each peak detector comprises at least one capacitor, six switches for each capacitor, two op amps, and another switched capacitor network containing a different capacitor and four switches, a comparator, and a digital phase generator circuit.
Gibson is also related to a method for determining a fundamental frequency of an input signal from a musical instrument based on a peak detector (Fig 1, 2A, 2B, abstract, "A pitch detector that automatically recognizes the pitch of musical tones ... samples the signals from a musical instrument or voice at regular intervals ... determine the fundamental period of the note, while rejecting the harmonic components ... analyzes the waveform looking for peaks that are approximately equal in magnitude separated by opposite polarity peaks .. "), but fails to teach or suggest wherein each peak detector comprises at least one capacitor, six switches for each capacitor, two op 
Therefore the prior art of record does not teach or fairly suggest the subject matter claimed. Specifically, none of the prior art, alone or in combination, teaches or fairly suggests the method of claims 5 and 6 wherein each peak detector comprises at least one capacitor, six switches for each capacitor, two op amps, and another switched capacitor network containing a different capacitor and four switches, a comparator, and a digital phase generator circuit.
As for claim 12, Wisdom in view of Schoenberg disclose the subject matter of previously presented claims 5, 10 and 11, wherein the method is applied to an instrument having a vibrating string (1) (Fig 1, abstract), but fails to teach or suggest wherein the decay lime is adjusted so that bowed string instruments can have strong harmonic components at integer multiples of the fundamental frequency and therefore require a longer peak detector decay time to avoid locking to those higher harmonics and audio sources with lower harmonic content can make use of shorter peak detector decay times without suffering tracking errors.
Hi-Med is also related to positive and negative peak detectors (14, 18) and suggests that the negative peak detector (18) is driven by an inverter (16) that produces an inverted version of a signal input to the positive detector (14) but fails to teach or suggest wherein a decay time is adjusted so that bowed string instruments can have strong harmonic components at integer multiples of the fundamental frequency and therefore require a longer peak detector decay time to avoid locking to those higher 
Gibson is also related to a method for determining a fundamental frequency of an input signal from a musical instrument based on a peak detector (Fig 1, 2A, 2B, abstract, "A pitch detector that automatically recognizes the pitch of musical tones ... samples the signals from a musical instrument or voice at regular intervals ... determine the fundamental period of the note, while rejecting the harmonic components ... analyzes the waveform looking for peaks that are approximately equal in magnitude separated by opposite polarity peaks .. "), but fails to teach or suggest wherein a decay time is adjusted so that bowed string instruments can have strong harmonic components at integer multiples of the fundamental frequency and therefore require a longer peak detector decay time to avoid locking to those higher harmonics and audio sources with lower harmonic content can make use of shorter peak detector decay times without suffering tracking errors.
Therefore the prior art of record does not teach or fairly suggest the subject matter claimed. Specifically, none of the prior art, alone or in combination, teaches or fairly suggests the method of previously presented claims 5, 10 and 11 wherein the decay time is adjusted so that bowed string instruments can have strong harmonic components at integer multiples of the fundamental frequency and therefore require a longer peak detector decay time to avoid locking to those higher harmonics and audio sources with lower harmonic content can make use of shorter peak detector decay times without suffering tracking errors.

Other related references found in the art are:
The US patent to Stoutenburg et al. (6,868,348), which teaches it is known in the art to determine a fundamental machine vibration frequency, and use a decayed peak-to-peak detector in combination with switches, capacitors and op-amps (see Background of the Invention and Summary of the Invention sections).
The US patents to Tiller (4,452,079) (teaches a method comprising the use of peak detector, an oscillator, sampling, a fundamental frequency, etc., see Abstract) and Kaczynski (9,685,964) (teaches a method comprising the use of two capacitors, two voltage comparators, two reference voltages, etc., see Figure 2), and the US patent application publication to Kaczynski et al. (US 2017/0287458) (similar to the US patent to Kaczynski).
The US patents to Fette (4,164,626), Mercer (4,273,023), Clark, Jr. et al. (4,503,745), Kaczynski et al. (9,824,673), Murray et al. (4,038,897), and Luce (4,463,647), and the US patent application publication to Kaczynski (US 2011/0299704).
However, none of the cited references teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 4, 7 and 12 have been deemed allowable for the reasons cited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        01/26/2022